Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                          Nos. 3D19-806; 3D19-1320
                          Lower Tribunal No. 10-2481
                             ________________

                                Sara I. Garcia,
                                    Appellant,

                                         vs.

        Deutsche Bank Trust Company Americas, as Trustee,
                                    Appellee.



      Appeals from the Circuit Court for Miami-Dade County, Daryl E. Trawick,
Judge.

     Sara I. Garcia, in proper person.

     Bradley Arant Boult Cummings LLP, Lauren G. Raines and Tara M. Petzoldt
(Tampa), for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.